Sherwood, J.
I concur in overruling the motions for a rehearing on these grounds : 1st, There was no necessity for filing them, as it is quite apparent that in' the opinion delivered no former opinion of this court was overturned. 2nd, One of the motions was filed out of time and by strangers to the record, and the other motion, though filed by a party to the record, was not filed in time. 3rd, A great clamor has been made about the opinion, and I am in favor of denying the motions on that- distinct ground, regardless of all other considerations. The days of any court ought to be numbered whenever it yields by the tithe of a single hair to any other considerations except those arising upon the record.